PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/519,455
Filing Date: 23 Jul 2019
Appellant(s): Universal Electronics Inc.



__________________
Gary R. Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/16/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues on page 4 that the office action acknowledged that Huang does not describe, teach, or suggest storing within a memory of a universal controlling device, a first data indicative of the sensed first user interaction and the sensed second user interaction, a second data indictive of the one of the plurality of media content accessed via use of the universal controlling device, and a third data
indicative of the determined one of the plurality of controllable appliance operating modes of the
universal controlling device whereby the first data, second data, and third data are cross-
referenced to indicate the media rendering appliance and how long the one of the plurality of
media content accessible via the media rendering appliance was accessed by use of the universal
controlling device as claimed. It is the examiner’s position that the office action stated that the prior art of Huang teaches storing within a memory of a universal controlling device a first data indicative of the sensed first user interaction and the sensed second user interaction, a second data indictive of the one of the plurality of media content accessed via use of the universal controlling device, and a third data
indicative of the determined one of the plurality of controllable appliance operating modes of the
universal controlling device. The office action acknowledged that Huang fail to teach cross referenced for analysis, serve to indicate how long the one of the plurality of media content accessible via the media rendering appliance was accessed by use of the universal controlling device.
    Appellant argues on page 5 that the prior art of Soundararajan does not suggest modifying Huang to arrive at a system which the first data, second data, and third data are cross-referenced in a memory of a universal controlling device to indicate the media rendering appliance and how long the one of the plurality of media content accessible via the media rendering appliance was accessed by use of the universal controlling device as claimed. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Huang teaches determining a user’s favorite TV channel and reference of Soundararajan is further relied upon for teaching determining the user’s favorite channel based on the time the user spent viewing the channel by analyzing the data gathered and stored regarding the user interaction with the media rendering device (paragraph 07,030).
Appellant argues on pages 5-6, that the reference of Soundararajan does not describe the TV controller 200 being informed by the remote controller of the current operating mode of the remote controller. It is the examiner’s position that the reference of Soundararajan is not relied upon for teaching this limitation. Huang teaches the remote control having various operating modes based on the device to be controlled and the selected media device and the operating mode is communicated to the TV controller based on the control signal communicated from the remote control to the TV controller (paragraph 032, 038, 061). 
Appellant argues on page 6-7, that Soundararajan does not expressly or inherently describe, teach, or suggest storing such third data in a database, tracking how long a media content was accessed by use of a universal controlling device, and cross-referencing the same. It is the examiner’s position that the reference of Soundararajan is not relied upon for teaching this argued limitation. The prior art of Soundararajan is relied upon for teaching the cross-reference for analysis, serve to indicate how long the one of the plurality of media content accessible via the media rendering appliance was accessed by use of the universal controlling device (paragraph 07,030). Soundararajan teaches the first data stored within the memory comprises data indicative of a time between the first user interaction with the user interface being sensed and the second user interaction with the user interface being sensed (the time spent viewing a program is stored, paragraph 030).
      Appellant argues on pages 8-9 that the claimed invention required the data to be stored in the remote control device and the teaching of Soundararajan would lead one to modify a media controller and/or the TV within the system of Huang and system that is suggested by Soundararajan is not the exact invention as claimed. It is the examiner’s position that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The reference of Huang teaches the use of a PDA device 1150 that function as a universal remote control and is used control various function of the various appliances (paragraph 031). The examiner considered the sensed user action is the selection of any key presented by the user interface in order to implement a particular function of the appliances (paragraph 066,068,0130). Huang teaches the control of a plurality of appliances (fig. 1, fig. 2) and a user interaction with the remote control is required to control each of the appliances and therefore include a first, second and third interaction. Huang teaches the universal remote control is configured to sense all user activity and log user activity in a journal of the universal remote control (paragraph 052, 117). Huang teaches the sense user interaction such as the TV channel selection is cross referenced and used to determine the user favorite channel list (paragraph 052,0113, and 0225). The reference of Soundararajan is only relied upon for teaching determining the user’s favorite channel based on the time the user spent viewing the channel (paragraph 07,030).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VERNAL U BROWN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        
Conferees:
/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683 

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                                  

                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.